Notes to opinion delivered by Hon. H. H. Emmons, Circuit Judge, in January, 1872, as taken by Benjamin Weaver, stenographer:
That in a case of collision in the Cuyahoga river where the steamer tug, defendant, was engaged in the business of towing within and out of the river, the admiralty had jurisdiction. That it was no objection -that the contract of towing was to be performed within the body of a state, or within a harbor, inasmuch as the foundation for this objection, as derived from [The Propeller Commerce] 1 Black [66 U. S. 574] and [Allen v. Newberry] 21 How. [62 U. S. 244] had been removed by the later cases; instancing The Belfast [7 Wall. (74 U. S.) 624], and subsequent cases, which put the admiralty juris-dictión-upon broad and rational grounds, viz: that the grant of admiralty jurisdiction to the federal courts includes all cases of maritime contract or tort upon waters navigable between state and state.